J-S11003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CLIFFORD GUESMAN AND LORI               :    IN THE SUPERIOR COURT OF
 GUESMAN                                 :         PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 TIA BEER AND COLBY BROWN                :
                                         :    No. 1298 WDA 2021
                                         :
              v.                         :
                                         :
                                         :
 JOY BROWN                               :
                                         :
                    Appellant            :

              Appeal from the Order Entered October 7, 2021
              In the Court of Common Pleas of Greene County
                  Civil Division at No(s): A.D.No. 742-2019


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY PANELLA, P.J.:                    FILED: APRIL 12, 2022

      Joy Brown (“Grandmother”) appeals from the order dismissing her

petition to intervene and seek custody rights of her granddaughter (“Child”).

She argues the trial court erred in concluding she had not established standing

pursuant to 23 Pa.C.S.A. § 5324(3)(iii)(B). We conclude the trial court did not

err, and therefore affirm.

      The essential factual background of this appeal is uncontested. Brown’s

son, appellee Colby Brown (“Father”), is the natural father of Child, and
J-S11003-22


appellee Tia Beer (“Mother”) is the natural mother.1 Shortly after Child’s birth,

Father’s aunt and uncle, appellees Clifford and Lori Guesman, assumed in loco

parentis status for Child. Both Father and Mother suffered from substance

abuse issues, and Father was incarcerated. The Guesmans subsequently filed

a custody complaint against Mother and Father.

       The Guesmans, Mother, and Father entered into several agreed upon

custody arrangements, memorialized in court orders. The most recent, after

Father was no longer incarcerated and filed on September 23, 2020, provided

for shared legal custody amongst the parties, primary physical custody with

the Guesmans, and partial physical custody for Mother and Father. Through

agreement with the Guesmans, Mother, and Father, Grandmother had

substantial visitation privileges with Child, including regularly scheduled

overnight stays at Grandmother’s home.

       On June 23, 2021, Grandmother filed a petition to intervene and modify

custody. She asserted she wished to formalize her visitation rights, and that

Mother and Father’s parenting abilities had been compromised by their

substance abuse history. The Guesmans filed preliminary objections including

an assertion that Grandmother had failed to effect proper service of her

petition. The Guesmans also objected to Grandmother’s standing to intervene.


____________________________________________


1 We note that some handwritten documents in the certified record indicate
that Mother’s name is Tina Beer. However, on most relevant documents, she
is listed as Tia Beer, and the hearing transcript indicates that Tia is what she
calls herself.

                                           -2-
J-S11003-22


       After holding a hearing, the trial court found that Grandmother had

properly effected service of her petition. However, the court ruled that

Grandmother had failed to establish the factual predicate for standing and

dismissed her petition.

       Grandmother filed this timely appeal but did not attach a statement of

matters complained of on appeal as required by Pa.R.A.P. 1925(a)(2).2 This

Court directed her to file the required statement within 12 days in the trial

court and in this Court. Grandmother timely filed her statement in the trial

court, but neglected to file a copy with this Court. The failure to comply with

this Court’s order to file the required statement in this Court could cause

waiver of any issue on appeal. While we do not condone the failure to abide

by the Rules of Appellate Procedure, we conclude that our review of the single

issue on appeal is not hampered by the failure to file the statement with this

Court. We therefore decline to impose the harsh sanction of waiver.

       On appeal, Grandmother contends the trial court erred in finding she did

not have standing to seek a modification of custody. She is not challenging

the trial court’s construction of statutory language; instead, she claims the

trial court “abused its discretion in misapplying the facts of the case to the

clear statutory language of [23 Pa.C.S.A. § 5324.]” Appellant’s Brief, at 5. As

such, we defer to the credibility and weight assessments of the trial court,


____________________________________________


2The trial court’s order is an appealable collateral order. See K.C. v. L.A.,
128 A.3d 774, 781 (Pa. 2015).

                                           -3-
J-S11003-22


who had the opportunity to observe evidence and witnesses first-hand. See

V.B. v. J.E.B., 55 A.3d 1193, 1197 (Pa. Super. 2012). We can reverse only if

the conclusions of the trial court constitute an error of law or are unreasonable

when considering the evidence in the record. See id. Since custody cases are

fluid, a court should assess the circumstances as they currently exist when

determining standing. See M.W. v. S.T., 196 A.3d 1065, 1071 (Pa. Super.

2018).

      Grandmother asserts she established the following statutory elements

for standing as a grandparent:

      (i) her relationship with the Child began with the consent of a
      parent;

      (ii) she is willing to assume responsibility for the Child; and

      (iii) the Child is substantially at risk due to Mother and Father’s
      substance abuse issues.

See 23 Pa.C.S.A. § 5324(3). The trial court did not make any explicit factual

findings. Instead, it simply found that “none of the enumerated reasons which

establish standing of a grandparent in [23 Pa.C.S.A. § 5324] or [23 Pa.C.S.A.

§ 5325] are met on our facts.” Trial Court Opinion, 10/6/21, at 2. On appeal,

Grandmother does not argue that she is entitled to relief pursuant to Section

5325. Further, the only controversy at trial or on appeal under Section 5324

was whether Child is substantially at risk due to Mother and Father’s substance

abuse history.




                                      -4-
J-S11003-22


        Given our standard of review, we presume the trial court found Child

was not substantially at risk due to her parents’ substance abuse history. On

this point, Grandmother argues that G.A.P. v. J.M.W. is directly controlling.

There, both parents actively suffered from drug abuse, and father had a

criminal history. See id., 194 A.3d 614, 615 (Pa. Super. 2018). After litigation

between the father, mother and maternal great-grandparents of the child, the

trial court awarded maternal great-grandparents primary physical custody,

while the father had supervised partial physical custody. See id., at 616.

        Approximately six months after that order, the trial court granted

maternal great-grandparents’ request for special relief, and suspended

father’s partial, supervised physical custody due to the father’s relapse. See

id. Shortly thereafter, the paternal grandparents filed a petition to intervene

pursuant to Section 5324. See id. The trial court sustained the maternal

great-grandparents’ preliminary objection to the paternal grandparents’

petition to intervene, and the paternal grandparents appealed. See id.

        A panel of this Court reversed. See id., at 615. As is the case here, the

only issue in dispute on appeal was whether the child was substantially at risk

due to the parents’ drug abuse. See id., at 617. However, unlike the present

case,

        the trial court previously determined that the conditions necessary
        under Section 5324(3)(iii)(B), namely ongoing parental behaviors
        that would put Child at substantial risk, were present in order to
        grant standing to Maternal Great-Grandparents. Since that
        determination, there has been no change in the substantial risk
        that the parents created.

                                       -5-
J-S11003-22



       …

       Since parental rights have not been terminated or relinquished, it
       is possible for either parent to seek custody of Child. This
       possibility creates an ongoing risk to Child.

Id., at 618 (citations omitted).

       Here, there is no previous finding that Child’s parents’ drug abuse

history poses a substantial risk to Child. While Grandmother alleged in her

petition that Mother and Father’s “ability to parent has been compromised due

to their long-running issues with drug abuse[,]” this allegation alone is not

sufficient to establish that the Child is substantially at risk currently.3 We

therefore must turn to the evidence presented at the hearing.

       Neither parent testified that they are currently engaging in drug abuse.

Father testified that he has a long drug abuse history, and that he considers

himself an addict, but he did not testify to any current drug abuse. See N.T.,

9/7/21, at 19. While Mother did not testify to any drug abuse history, no party

denied it. The only direct evidence in the record is Grandmother’s testimony

that, prior to 2020, Mother had been in drug abuse treatment. See id., at 53.

This testimony falls short of establishing Mother and Father are currently

suffering from drug abuse issues. In fact, when asked why she had filed the



____________________________________________


3 No party filed an answer to Grandmother’s petition. The Guesmans filed
preliminary objections which stated that “Grandmother does not allege the
child is at risk and the child is not at risk.” Preliminary Objections, 7/13/21,
at 3.

                                           -6-
J-S11003-22


petition to intervene and modify custody, Grandmother did not claim concern

for Child’s safety; she answered that she wanted to motivate Mother and

Father “to get their act together to file to get their child back.” Id., at 55.

      As such, Grandmother has not established the court’s findings were

unreasonable when viewed against the evidence of record. G.A.P. is

distinguishable, and the court did not abuse its discretion in finding that Child

is not currently at substantial risk due to parents’ drug abuse history.

      Order affirmed.

      Judge Sullivan joins the memorandum.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/12/2022




                                       -7-